IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 01-60693

                          Summary Calendar


UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

                                 versus

RONNIE MONTGOMERY,
                                             Defendant-Appellant.



           Appeal from the United States District Court
             For the Northern District of Mississippi
                           3:01-CV-61-S

                             May 3, 2002



Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ronnie Montgomery appeals the district court’s denial of his

motion, contending that the district court improperly construed his

18 U.S.C. § 3582(c)(2) motion as a 28 U.S.C. § 2255 motion. In his

motion   Montgomery   referred   to   §   3582(c)(2)   and   requested   a

reduction of sentence. We accept Montgomery’s assertion that he

raised his claims under 18 U.S.C. § 3582(c)(2) and address his

claims under that statute.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The    district   court     may   modify    a   defendant’s    term    of

imprisonment “in the case of a defendant who has been sentenced to

a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to

28 U.S.C. [§] 994(o).”1 Montgomery claims that the Supreme Court’s

decision    in   Apprendi   v.   New   Jersey2   constituted   a   change   in

Sentencing Guidelines for which he should receive relief. He has

not identified a sentencing range that has subsequently been

lowered by the Sentencing Commission, and thus the district court

did not have authority to reduce his sentence under § 3582(c)(2).

     Montgomery does not assert that his claims of ineffective

assistance of counsel or his assertions regarding his completion of

prison rehabilitation programs set forth grounds for a reduction of

sentence, and any such claim is deemed abandoned. AFFIRMED on

alternative grounds.




     1
         18 U.S.C. § 3582(c)(2).
     2
         530 U.S. 466 (2000).

                                       2